EXHIBIT 10.41

RESTRICTED STOCK UNITS AGREEMENT

(Nonemployee Directors)

This Restricted Stock Units Agreement (the “Agreement”) is made and entered into
on                                          (the “Grant Date”), pursuant to the
Casey’s General Stores, Inc. 2009 Stock Incentive Plan (the “Plan”). The
Committee administering the Plan has selected the party specified on the
execution page hereof (the “Participant”) to receive the following award (the
“Award”) of Restricted Stock Units, each of which represents the right to
receive on the applicable settlement date described in Section 1 (each a
“Settlement Date”) one (1) share of the Common Stock, no par value (“Stock”) of
Casey’s General Stores, Inc., an Iowa corporation (the “Company”), on the terms
and conditions set forth below to which Participant accepts and agrees:

 

1. Award Granted.

    

Grant Date:

                          , 20           

Number of Restricted Stock Units:

                                               

Vesting Date/Settlement Date:

  For each Restricted Stock Unit, the date on which such unit becomes a Vested
Unit in accordance with Section 4 or Section 7 below.   

2. Grant of Units. On the Grant Date, the Participant shall acquire, subject to
the provisions of this Agreement, the number of Restricted Stock Units as
specified in Section 1 above (the “Units”). Each Unit represents a right to
receive on a date determined in accordance with this Agreement one (1) share of
Stock. This Award shall be governed by the terms of the Plan, which are
incorporated herein by this reference. The Participant acknowledges having
received and read a copy of the Plan. Capitalized terms not otherwise defined by
this Agreement will have the meanings assigned to the Plan.

3. No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered and/or
future services to be rendered to the Company or for its benefit.

4. Vesting of Units. Subject to Participant’s continued services to the Company
through the Vesting Date, the Units will vest and become “Vested Units” as of
                 1, 20        .

Despite any other provisions of this Agreement, if the Participant’s services to
the Company terminate because of the death or disability of the Participant, the
Units that otherwise would not be vested as of the date of termination shall
vest and become Vested Units as of that date.

 

56



--------------------------------------------------------------------------------

5. Settlement of the Award.

a. Issuance of Shares of Stock. The Company shall issue to the Participant on
the Settlement Date (that is, the date on which the Units shall vest and become
Vested Units) with respect to each Vested Unit to be settled on such date one
(1) share of Stock. Shares of Stock issued in settlement of Units shall not be
subject to any restriction on transfer other than any such restriction as may be
required pursuant to Section 5. c., Section 6 or the Company’s Insider Trading
Policy. For purposes of this Section, “Insider Trading Policy” means the written
policy of the Company pertaining to the sale, transfer or other disposition of
the Company’s equity securities by members of the Board, officers or other
employees who may possess material, non-public information regarding the
Company, as in effect at the time of a disposition of any Shares.

b. Certificate Registration. A certificate for the shares as to which the Award
is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant designated in writing
by the Participant on forms approved by the Company for that purpose.

c. Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.

d. Restriction on Transfer of Shares. In addition, subject to Article 8 of the
Plan, shares of Stocks issued upon settlement of the Award on the Settlement
Date shall not be transferrable by the Participant until the Participant ceases
to be a member of the Company’s Board of Directors or, if earlier, May 1, 2015.

6. Tax Matters.

a. Tax Withholding in General. At the time this Agreement is executed, or at any
time thereafter as requested by the Company, the Participant hereby authorizes
withholding from any amounts payable to the Participant, and otherwise agrees to
make adequate provision for, any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company, if any, which
arise in connection with the Award or the issuance of shares of Stock in
settlement thereof. The Company shall have no obligation to deliver shares of
Stock until the tax withholding obligations of the Company have been satisfied
by the Participant.

b. Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject to
compliance with applicable law and the Company’s Insider Trading Policy, the
Participant shall satisfy the Company’s tax withholding obligations in
accordance with procedures established by the Company providing for delivery by
the Participant to the Company or a broker approved by the Company of properly
executed instructions, in a form approved by the Company, providing for the
assignment to the Company of the proceeds of a

 

57



--------------------------------------------------------------------------------

sale with respect to some or all of the shares being acquired upon settlement of
Units. Notwithstanding the foregoing, the Participant may elect to pay by check
the amount of the Company’s tax withholding obligations arising on any
Settlement Date by delivering written notice of such election to the Company on
a form specified by the Company for this purpose at least thirty (30) days (or
such other period established by the Company) prior to such Settlement Date. By
making such election, the Participant agrees to deliver a check for the full
amount of the required tax withholding to the Company on or before the third
business day following the Settlement Date. If the Participant elects to pay the
required tax withholding by check but fails to make such payment as required by
the preceding sentence, the Company is hereby authorized at its discretion, to
satisfy the tax withholding obligations through any other means authorized by
this Section 6, including by effecting a sale of some or all of the shares being
acquired upon settlement of Units, withholding from payroll and any other
amounts payable to the Participant, or by withholding shares in accordance with
Section 6.c.

c. Withholding in Shares. The Company may, in its discretion, permit or require
the Participant to satisfy all or any portion of the Company’s tax withholding
obligations by deducting from the shares of Stock otherwise deliverable to the
Participant in settlement of the Award a number of whole shares having a Fair
Market Value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.

7. Effect of Change in Control on Award. In the event of a Change in Control,
the Units that otherwise would not be vested shall vest and become Vested Units
immediately prior to (but conditioned upon the consummation of) the Change in
Control, as described in Article 14 of the Plan.

8. Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the fair
market value of shares of Stock, appropriate adjustments shall be made in the
number of Units subject to the Award and/or the number and kind of shares to be
issued in settlement of the Award, in order to prevent dilution or enlargement
of the Participant’s rights under the Award. Any fractional share resulting from
an adjustment pursuant to this Section shall be rounded down to the nearest
whole number. Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive.

9. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of this
Award until the Settlement Date. No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate is issued, except as provided in Section 8.

 

58



--------------------------------------------------------------------------------

10. Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Stock issued pursuant to this Agreement.

11. Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by the Company, or upon deposit in the U.S. Post Office or
foreign postal service, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at the address shown below that party’s signature to the
Notice or at such other address as such party may designate in writing from time
to time to the other party.

12. Miscellaneous Provisions.

a. Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that (i) no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, and (ii) no
such amendment may alter or accelerate the time or form of distributions in
violation of Section 409A of the Code, if applicable, including, without
limitation, any amendment that would violate the provisions of Section 409A of
the Code requiring that any amendment to extend the issuance of any shares of
Stock after the Settlement Date may not take effect until at least twelve
(12) months after the date on which the new election is made, and, if the new
election relates to a payment for a reason other than the death or disability of
the Participant, the new election must provide for the deferral of issuance of
such shares of Stock for a period of at least five (5) years from the Settlement
Date such issuance of shares of Stock would otherwise have been made. No
amendment or addition to this Agreement shall be effective unless in writing.

b. Nontransferability of the Award. Prior the issuance of shares of Stock on the
applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

c. Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

d. Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

 

59



--------------------------------------------------------------------------------

e. Integrated Agreement. This Agreement and the Plan, together with any service
or other agreement between the Participant and the Company referring to the
Award, shall constitute the entire understanding and agreement of the
Participant and the Company with respect to the subject matter contained herein
or therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Company with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of this Agreement shall survive any settlement of the Award and shall remain in
full force and effect.

f. Severability. Should any term, covenant, provision, paragraph or condition of
this Agreement be held invalid or illegal, such invalidity or illegality shall
not invalidate the whole Agreement, but it shall be construed as if not
containing the invalid or illegal part or parts and the rights and obligations
of the parties shall be construed and enforced accordingly.

g. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the date and year
written above.

 

CASEY’S GENERAL STORES, INC.,

an Iowa Corporation

By:

 

 

  Robert J. Myers   President and Chief Executive Officer

 

Address:    One Convenience Blvd.    Ankeny, Iowa 50021

 

PARTICIPANT

     

Signature:

 

                                                               

   

Print Name:

 

                                                               

   

Address:

 

                                                               

     

                                                               

   

 

61